1
2
3
4
5
6
7
8                                         UNITED STATES DISTRICT COURT

9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   STATE FARM LIFE INSURANCE                                )   Case No.: 1:18-cv-01373 LJO JLT
     COMPANY,                                                 )
12                                                            )   ORDER GRANTING REQUEST TO CONTINUE
                       Plaintiff,                             )   THE SCHEDULING CONFERENCE; ORDER
13                                                            )   DISCHARGING THE ORDER TO SHOW CAUSE
              v.                                              )
14                                                            )
     BONIFACE OUTTA, et al.,                                  )
15                                                            )
                       Defendants.                            )
16                                                            )

17            On December 18, 2018, the Court ordered the plaintiff to show cause why sanctions should not

18   be imposed for its failure to prosecute this action and to comply with the Court’s orders. (Doc. 4) In

19   response, the plaintiff has reported that much of the case has resolved, it has dismissed one of the

20   defendants and is awaiting receipt of the “Acknowledgement of Service” as to two other defendants.

21   (Doc. 6 at 4) In addition, it is awaiting the appointment of a guardian ad litem for one defendant.1

22   Thus, the Court ORDERS:

23            1.       The order to show cause is DISCHARGED. However, if the plaintiff does not receive

24   the “Acknowledgement of Service” within a reasonable time, it SHALL take efforts to serve these

25   defendants. The Court expects the appearance of the defendants by February 18, 2019 or the plaintiff

26   SHALL file proof of service on all defendants no later than February 18, 2019;

27
     1
28     Because this matter is proceeding in this Court, the Court is at a loss to understand why the prospective guardian ad litem
     is seeking appointment in state court.

                                                                   1
1               2.       The scheduling conference in CONTINUED to March 18, 2019 at 9:00 a.m.

2
3    IT IS SO ORDERED.

4      Dated:   December 20, 2018                      /s/ Jennifer L. Thurston
5                                                UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
